DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAMURA (EP 1521335 A2). 
Regarding claim 1, NAKAMURA discloses a male connector (11) provided with a plurality of male terminals (11) to be connected to a plurality of female terminals (21) provided in a female connector (21), comprising: a receptacle (interior portion of the male housing:10), the female connector (21) being fit into the receptacle (63); and a movable member (61) disposed in the receptacle, the movable member including an engaging portion to be engaged with the female connector (21), wherein the movable member (61) includes a releasing member for releasing a short circuit by contacting a shorting terminal (90) provided for the plurality of male terminals or the plurality of female terminals (7) to short-circuit the plurality of male terminals or the plurality of female terminals.

Regarding claim 2, NAKAMURA discloses the shorting terminal (90) for short- circuiting the plurality of male terminals by contacting the male terminals.
Regarding claim 3, NAKAMURA discloses the movable member is a moving plate for positioning the male terminals (11) disposed in the receptacle.
 Regarding claim 4, NAKAMURA discloses the releasing member (63) is disposed in the movable member movably along a connecting direction of the male connector (11) and the female connector (21).
Regarding claim 5, NAKAMURA discloses a male-side insertion hole penetrates through a region of the male connector (11) facing the movable member (61), the releasing member being inserted through the male-side insertion hole (), a releasing member insertion hole penetrates through the movable member (61) at a position corresponding to the male-side insertion hole, the releasing member (11) being inserted through the releasing member insertion hole, and a male-side guide recess having an inclined surface is provided in a hole edge part of the male-side insertion hole (60) and a male-side guide projection shaped to correspond to the inclined surface and to be fit into the male-side guide recess is provided on a hole edge part of the releasing member insertion hole (see figs. 1-7).
Regarding claim 6, NAKAMURA discloses the male connector (10) and a female connector (20) to be connected to the male connector.
Regarding claim 7, NAKAMURA discloses the female connector (10) includes the shorting terminal (90) for short-circuiting the plurality of female terminals by contacting the plurality of female terminals.
Regarding claim 8, NAKAMURA discloses a female-side insertion hole (adjacent to 27) penetrates through a region of the female connector (10) facing the movable member, the releasing member (61) being inserted through the female-side insertion hole (see attachment), a releasing member insertion hole penetrates through the movable member (61) at a position corresponding to the female-side insertion hole, the releasing member being inserted through the releasing member insertion hole, and
a female-side guide recess having an inclined surface is provided in a hole edge
part of the female-side insertion hole and a female-side guide projection shaped to correspond to the inclined surface and to be fit into the female-side guide recess is provided on a hole edge part of the releasing member insertion hole (see figs. 1-7).
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                         12/03/2022













[AltContent: textbox (Movable 
plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Insertion
Hole)][AltContent: arrow]
    PNG
    media_image1.png
    855
    579
    media_image1.png
    Greyscale